Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments filed on January 12, 2021.
Allowable Subject Matter
Claims 1-9, and 11-23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to checking audio calibration validity by having one playback device record streamed music content played by another playback device . The prior art when viewed alone or in combination, fails to teach or suggest the claim 1’s limitations, specifically as follows, in combination with the rest of the limitations of the claim: 
	
receiving, from a remote server via the network interface, a command to determine whether the calibration setting of the second playback device is invalid; 
in response to the received command, while the audio content is playing via the second playback device, recording, via the microphone, a second portion of the audio content played by the second playback device at a second time after the first time, wherein the first portion of the audio content corresponds to first streamed music content and the second portion of the audio content corresponds to second streamed music content that is different from the first streamed music content; 
determining an amount of reverberation present in the second portion of audio content at each of the plurality of different frequency ranges; 
that a physical environment within which the first playback device and the second playback device operate has changed; 
in response to determining that the physical environment has changed; determining that the calibration setting of the second playback device is invalid; and in response to determining that the calibration setting is invalid, sending an indication that the calibration setting is invalid.

Other independent claims are allowed for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS H MAUNG/
 Primary Examiner, Art Unit 2654